DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 4/19/21 in response to the Office Action of 12/17/20 are acknowledged and have been entered.
	Claims 13-18 have been added by Applicant.
	Claims 1, 3, and 5-18 are pending.
	Claims 1, 3, 5, and 10 have been amended by Applicant.
	Claims 5-9, 13, and 18 are withdrawn for being drawn to unelected and non-rejoined inventions.
	Claims 1, 3, 10-12, and 13-17 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections necessitated by amendments.

Claim Rejections - 35 USC § 101
Claims 1, 3, 10-12, and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and 
Claims 1, 3, 10-12, and 13-17 are directed to abstract ideas and natural phenomenon because the claims recite abstract ideas and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas” are the “using” quantified panel of phosphoproteins as biomarkers for diagnosing and monitoring breast cancer and the “identifying” the presence of proteins (abstract ideas; see claims 1 and 10, in particular). The “natural phenomenon” is: upregulation of phosphoproteins and upregulation of proteins is indicative of breast cancer (see claims 1 and 10, in particular). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional steps of: isolating extracellular vesicles in plasma, enriching phosphoproteins in the extracellular vesicles, and quantifying phosphoproteins from the extracellular vesicles using assays such as PRM or MRM ; identifying the presence of glycoproteins from extracellular vesicles; obtaining plasma, isolating extracellular vesicles from the plasma, and quantifying proteins in the extracellular vesicles using PRM or MRM  (“Step the interim Guidance). The prior art of Montermini et al (JBC, 2015, 290(40): 24534-24546) teaches obtaining plasma from a subject, isolating extracellular vesicles from the plasma, and quantifying the phosphoprotein/glycoprotein EGFR in the extracellular vesicles (Figure 1, in particular). The prior art of Schey et al (Methods, 2015, 87: 75-82) further provides a review of how biomarkers, including phosphoproteins, are detected in exosomes. Schey et al teaches enriching biomarkers in exosomes, such as phosphoproteins, with particular modifications (left column on page 77, in particular) and quantifying the biomarkers using assays such as LC-MS/MS, PRM, and/or MRM using mass spectrometry (right column on page 77, in particular). The prior art of Adamczyk et al (Life Sciences, 2011, 89: 304-312) further teaches isolating exosomes and quantifying biomarkers, such as the phosphoprotein/glycoprotein EGFR in the exosomes using LC-MS/MS mass spectrometry (pages 305 and 308, in particular).
Further, MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) (“the interim Guidance”). It is further noted the interim Guidance is consistent with the Federal Circuit’s panel decision in Sequenom (see the July 14, 2016 memorandum: Recent Subject Matter Eligibility Rulings (Rapid Litigation Management v. CellzDirect and Sequenom v. Ariosa)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642